DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/09/2022 has been entered. 

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. §101, applicant amended independent claims by adding specific limitations that confine a claimed invention to a particular useful application. Applicant also provided arguments (Remarks, pages 10-14). The examiner agrees that the claimed inventions are directed to a practical application and the arguments are persuasive. The rejection under §101 has been withdrawn.

Regarding the rejection under 35 U.S.C. §103, applicant amended independent claim 1 by incorporating limitations from claim 5 and claim 6. The claimed features are based on disclosure (Spec. [0047-0049], Fig. 6). The claimed features resolve the problem that meaning of a lexicon cannot be determined immediately but the grammar parsing must be performed at the moment. The system passes a grammar rule temporarily and then evaluates the grammar rule again in later stage. Independent claims 11 and 20 are also amended in a similar way as that for claim 1. 

After performing an extensive search, the examiner discovered several references with similar concepts as that of the current application. However, none of the references could meet the detailed limitations recited in each of independent claims. The claimed invention defined by each of independent claims is sufficient to distinguish with prior art of the record. Dependent claims further limit their corresponding independent claims. The rejection under §103 has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jeffrey Hsu (Reg. 63,063) on 06/28/2022. 

Please amend claims 1, 5, 10, 11, 19 and 20 with insertions indicated by underlining and deletions indicated by 

1.	(Currently Amended) A semantic processing method, applied to an electronic device, the semantic processing method comprising:
segmenting, by a processer, an input sentence into a plurality of lexicons according to a lexicon database which is stored in a memory, wherein each of the lexicons includes a single word or a plurality of adjacent words;
establishing, by the processer, a lexicon table, wherein the lexicon table includes a plurality of table blocks, and the plurality of the table blocks are respectively located at a plurality of levels of the lexicon table, a number of the table blocks at each level decreases level by level, and each of the table blocks includes the single word of the lexicon or the plurality of adjacent words of the lexicon;
referring, by the processer, one part of speech or a plurality of parts of speech (POS), corresponding to one of the lexicons of the table blocks, in the lexicon database, or referring one part of speech sequence or a plurality of part of speech sequences, corresponding to of the plurality of lexicons of table blocks, in the lexicon database;
performing, by the processer, at least one grammar rule for each of the table blocks of the levels according to the part of speech, the plurality of parts of speech, the part of speech sequence or the plurality of part of speech sequences corresponding to the table blocks of the lexicon table; and
outputting, by the processer, a parse tree according to the table blocks in the lexicon table that conform to the at least one grammar rule for the electronic device to analyze a meaning of an input instruction corresponding to the input sentence correctly, wherein the parse tree includes meanings of lexicons in the input sentence and a sentence behavior of the input sentence, wherein the sentence behavior includes a declarative sentence and a question, wherein the at least one grammar rule includes determining whether a P node exists, and the at least one grammar rule is temporarily passed when the P node exists, wherein after determining the P node exists and the at least one grammar rule was temporarily passed and when a node lexicon of the P node is read in another grammar rule, the passed grammar rule is performed again to determine whether the node lexicon of the P node meets the passed grammar rule.

5.	(Currently Amended) The semantic processing method according to claim 1, wherein the at least one grammar rules includes determining whether the part of speech of a specified table block of the lexicon table corresponds to a preset POS, wherein [[the]] a lexicon of the specified table block and the lexicon of at least one adjacent table block jointly compose a lexicon combination.

10.	(Currently Amended) The semantic processing method according to claim 1, wherein [[the]] a number of the lexicons parsed from the input sentence is [[the]] a number of the table blocks of the lexicon table.

11.	(Currently Amended) An electronic device comprising:
a memory storage medium, storing at least one program instruction and a lexicon database;
an input and output interface, for obtaining an input sentence; and
a processor, coupled to the storage medium and the input and output interface, the processor is configured to load and perform the at least one program instruction stored in the storage medium, the processor performs the following steps:
segmenting an input sentence into a plurality of lexicons according to the lexicon database which is stored in the memory, wherein each of the lexicons includes a single word or a plurality of adjacent words;
establishing a lexicon table, wherein the lexicon table includes a plurality of table blocks, and the plurality of the table blocks are respectively located at a plurality of levels of the lexicon table, a number of the table blocks at each level decreases level by level, and each of the table blocks includes the single word of the lexicon or the plurality of adjacent words of the lexicon;
referring one part of speech or a plurality of parts of speech, corresponding to one of the lexicons of the table blocks, in the lexicon database, or referring one part of speech sequence or a plurality of part of speech sequences, corresponding to of the plurality of lexicons of table blocks, in the lexicon database;
performing at least one grammar rule for each of the table blocks of the levels according to the part of speech, the plurality of parts of speech, the part of speech sequence or the plurality of part of speech sequences corresponding to the table blocks of the lexicon table; 
outputting a parse tree according to the table blocks in the lexicon table that conform to the at least one grammar rule for the electronic device to analyze a meaning of an input instruction corresponding to the input sentence correctly, wherein the parse tree includes meanings of lexicons in the input sentence and a sentence behavior of the input sentence, wherein the sentence behavior includes a declarative sentence and a question;
determining whether a P node exists, and the at least one grammar rule is temporarily passed when the P node exists; and
performing passed grammar rule again to determine whether a node lexicon of the P node meet the passed grammar rule after determining the P node exists and the at least one grammar rule was temporarily passed and when a node lexicon of the P node is read in another grammar rule.

19.	(Currently Amended) The electronic device according to claim 11，wherein [[the]] a number of the multiple lexicons parsed from the input sentence by the processor is [[the]] a number of the table blocks of the lexicon table.

20.	(Currently Amended) A non-transitory computer readable recording medium, the non-transitory computer readable recording medium records a program instruction, and the program instruction is loaded into an electronic device to perform the following steps:
segmenting, by a processer, an input sentence into a plurality of lexicons according to a lexicon database which is stored in a memory, wherein each of the lexicons includes a single word or a plurality of adjacent words;
establishing, by the processer, a lexicon table, wherein the lexicon table includes a plurality of table blocks, and the plurality of the table blocks are respectively located at a plurality of levels of the lexicon table,a number of the table blocks at each level decreases level by level, and each of the table blocks includes the single word of the lexicon or the plurality of adjacent words of the lexicon;
referring, by the processer, one part of speech or a plurality of parts of speech, corresponding to one of the lexicons of the table blocks, in the lexicon database, or referring one part of speech sequence or a plurality of part of speech sequences, corresponding to of the plurality of lexicons of table blocks, in the lexicon database;
performing, by the processer, at least one grammar rule for each of the table blocks of the levels according to the part of speech, the plurality of parts of speech, the part of speech sequence or the plurality of part of speech sequences corresponding to the table blocks of the lexicon table; and
outputting, by the processer, a parse tree according to the table blocks in the lexicon table that meet the at least one grammar rule for the electronic device to analyze a meaning of an input instruction corresponding to the input sentence correctly, wherein the parse tree includes meanings of lexicons in the input sentence and a sentence behavior of the input sentence, wherein the sentence behavior includes a declarative sentence and a question, wherein the at least one grammar rule includes determining whether a P node exists, and the at least one grammar rule is temporarily passed when the P node exists, wherein after determining the P node exists and the at least one grammar rule was temporarily passed and when a node lexicon of the P node is read in another grammar rule, the passed grammar rule is performed again to determine whether the node lexicon of the P node meets the passed grammar rule.


Allowable Subject Matter
Claims 1-5, 8-14 and 17-20 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659